Citation Nr: 0805666	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  99-22-466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active duty military service from June 1961 
to August 1969.  He also served on active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) in the 
Army National Guard.

This appeal arises from a February 1999 rating action of the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for Reiter's syndrome.

This matter was remanded in January 2001 for further 
development. After the case was returned to the Board, it was 
again found necessary to conduct development and it was 
remanded again in October 2003 for further development under 
Disabled Veterans of America v. Secretary of Veterans Affairs 
(DAV v. Sec'y of VA), 327 F.3d 1339 (Fed. Cir. 2003), which 
invalidated the Board's ability to cure deficiencies pursuant 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  It was remanded a third time in March 2006 for 
further development.  The case is now returned to the Board 
for further appellate consideration.


FINDING OF FACT

The veteran's Reiter's syndrome is not of service origin, nor 
was it incurred or aggravated during any period of active 
service, to include ACDUTRA nor was it shown to be manifest 
within one year of active service.


CONCLUSION OF LAW

Reiter's syndrome was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in August 1998.  Following adjudication of the 
decision in February 1999, a duty to assist letter was issued 
in September 2001.  Additional duty to assist letters were 
issued in September 2002, March 2003 and March 2004, March 
2005 and September 2006.  The letters provided initial notice 
of the provisions of the duty to assist as pertaining to 
entitlement to service connection, which included notice of 
the requirements to prevail on these types of claims, of his 
and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  The 
duty to assist letters specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service medical and personnel records were 
previously obtained and associated with the claims folder.  
Furthermore, VA, Social Security and private medical records 
were obtained and associated with the claims.  Although this 
matter was remanded in March 2006 to further clarify the 
periods of active duty the veteran had during his National 
Guard service, there is no prejudice to the veteran that such 
dates were not fully clarified, as the opinion from the 
examiner in the March 2007 eliminates the need for such 
clarification.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA medical 
examination of March 2007 to address the etiology of the 
Reiter's syndrome was based on examination of the veteran and 
review of the record in the claims files.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  The 
veteran received such notice in a September 2006 letter.  




II. Service connection

The veteran contends that he is entitled to service 
connection for Reiter's syndrome, to include consideration of 
whether it was incurred or aggravated during a period of 
active duty while in the National Guard.    

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) 
(2007).  Active military, naval, or air service includes any 
period of ACDUTRA during which the individual concerned was 
disabled from a disease or injury incurred in the line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.6(a) (2007).  Active military, naval, or air 
service also includes any period of INACDUTRA during which 
the individual concerned was disabled from an injury incurred 
in the line of duty. Id.  Accordingly, service connection may 
be granted for disability resulting from disease or injury 
incurred in, or aggravated, while performing ACDUTRA or from 
injury incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002 & Supp. 
2007).

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. § 
3.6(c) (2007).  INACDUTRA includes duty other than full-time 
duty performed by a member of the Reserves or the National 
Guard of any State.  38 C.F.R. § 3.6(d) (2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail in a claim for direct service connection, 
there must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as arthritis is manifest 
to a compensable degree within a year thereafter, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Among the evidence in this matter were service medical 
records including a March 1961 entrance examination which 
revealed all normal findings on physical examination, except 
for a scar of the left hand.  In the accompanying report of 
medical history, the veteran said "no" to any history of 
bone, joint or other deformity, arthritis or rheumatism, eye 
trouble, any other musculoskeletal complaints or urinary 
tract complaints.  An August 1961 record noted complaints of 
weakness in both wrists which were wrapped in ace bandages.  
In September 1961 he fell and injured the left index finger 
of his hand.  The rest of the records from 1961 through 1962 
dealt mostly with gastrointestinal complaints.  An April 1962 
record did note the veteran twisted his left ankle but he had 
no fracture.  X-rays taken of the left hand in September 
1961, of the ankle in April 1962 and of the right hand in 
February 1968 were all normal.  The records through 1965 were 
silent for any indication of Reiter's syndrome although he 
continued with gastrointestinal problems.  A July 1965 flight 
examination revealed normal findings on musculoskeletal 
examination and the rest of the physical examination except 
for a scar of the left hand.  An October 1967 flight physical 
revealed all normal findings again, except for the left hand 
scar.  In the October 1967 report of medical history, he said 
yes to having eye trouble and gave a history of being hit in 
the left eye at 18.  He said "no" to any history of bone, 
joint or other deformity, arthritis or rheumatism, any other 
musculoskeletal complaints or urinary tract complaints.  The 
records are significant for treatment for ongoing 
gastrointestinal complaints including bleeding ulcers 
beginning in February 1968.  Service medical records are 
silent for any clear evidence of Reiter's disease during 
active duty.  

Regarding the periods of ACDUTRA during the veteran's 
Reserve/National Guard service, the Board is noted to have 
remanded this matter in part to clarify these dates, but also 
pointed to November 2005 supplemental statement of the case 
(SSOC) where the RO stated that based on its review of the 
National Guard records obtained, the veteran's ACDUTRA dates 
are as follows: July 27, 1987 to September 16, 1987; 
September 17, 1987 to June 17, 1987 (this appears to be in 
error); July 5, 1988 to September 16, 1988; September 17, 
1988 to September 28, 1988; April 1, 1989 to July 27, 1989; 
August 14, 1989 to September 16, 1989; September 17, 1989 to 
September 30, 1989; January 8, 1990 to May 26, 1990; and 
December 29, 1990 to February 28, 1991.  Follow-up from the 
National Personnel Records in response to a request completed 
in October 2006 confirmed the veteran's active service dates 
were from June 1961 to August 1969.  Although no further 
findings regarding additional periods of active service 
during his National Guard service were made, the Board notes 
that the opinion from the March 2007 VA examination has 
eliminated the need to further ascertain such active periods 
of service.  The Board notes that the personnel records from 
his National Guard service do reflect multiple instances of 
training.  

National Guard records reveal that in October 1978 the 
veteran was seen for complaints of headaches, along with 
decreased energy and feeling fatigued for a great part of the 
time.  He had fair appetite, and denied severe depressive 
symptoms and slept well.  His past medical history was 
significant for peptic ulcer disease.  Physical examination 
revealed no significant findings.  He was assessed with 
headaches with characteristics of cluster type headaches.  

VA hospital records from February 1983 to March 1983 
addressed complaints of dizziness and labile hypertension.  
The veteran underwent audiometric testing as well as an Agent 
Orange exposure examination.  His past medical history was 
noted to be significant for migraine headaches and a partial 
gastrectomy for peptic ulcer disease in 1971.  No specific 
findings regarding orthopedic or other systemic complaints 
were reported.  

The report of a May 1983 VA examination addressed the 
veteran's residuals of treatment for ulcer surgery of a 
gastrectomy with complaints of indigestion and diarrhea, as 
well as his complaints of a headache condition.  Physical 
examination findings included no complaints of any serious 
orthopedic findings, and no significant findings regarding 
the hemic and lymphatic system or any other systems examined.  

Reports of VA examinations from May 1985 and May 1987 
addressed residuals of a subtotal gastrectomy that was 
performed in 1970, with complaints including dumping 
syndrome, constipation and diarrhea.  No other systemic or 
orthopedic findings were reported in these examinations.  

National Guard records from the 1980s to the 1990's include 
some references to joint complaints.  He was also shown to be 
treated throughout this time for migraine headaches and 
hemorrhoids.  He was also noted to have had his eyes examined 
multiple times, including in November 1986, July 1987, 
January 1988, and May 1989 with findings of a left eye 
cataract noted as well as refractive error.  None of the eye 
treatment records reflect any findings of a conjunctivitis 
condition.  

Regarding orthopedic complaints the National Guard records 
revealed that in January 1987 he was seen for an injury to 
the right shoulder while lifting and turned while lifting and 
heard a muscle pop and was assessed with a mild muscle 
strain.  In July 1987 he was seen for cataracts since the age 
of 18 since he had been hit in the left eye with a stone and 
was assessed with old traumatic cataract.  In January 1988 he 
was noted to have been turned down by the bloodmobile because 
of a low blood count with no history of blood loss or 
explanation of the low count.  He had not felt very good for 
the past 6 months.  Blood tests done the same month to rule 
out pernicious anemia revealed normal iron and TIBC findings.  
In April 1988 he was seen for complaints of a sore right 
ankle with twisting while running and assessed with a grade I 
sprain.  In August 1988 he was seen for a bilateral 
tendonitis of the elbows.  

In August 1990 he was seen for complaints of painful right 
thorax for one day after moving ammo and he felt a pop in his 
right ribcage.  He was assessed with acute strain.  In March 
1991 he was treated for a painful right ankle after he fell, 
with X-rays negative for fracture or dislocation.  He did 
appear to have an osteochondritis dissecans in the talus.  He 
was X-rayed in March 1991 for painful left mid axillary 
region, with no findings of recent fracture and no pleural 
reaction and clear lung fields.  Also in March 1991 he was 
seen for acute back strain.  Another March 1991 record 
addressing left sided back pain noted the pain to have 
resolved slightly but he still got a sharp pain occasionally 
when taking a deep breath.  The assessment was 
musculoskeletal pain.  He underwent a barium testing in May 
1991 for rectal bleeding with findings suggestive of mild 
diverticular disease.  In February 1992 he had a B-12 
injection for fatigue.  

National Guard records reflect that repeated periodic 
examinations from June 1984, April 1988, July 1992 and May 
1995, along with their reports of medical history reflected 
normal findings in general, including the joints, such as the 
back and upper and lower extremities on physical 
examinations.  The accompanying reports of medical history 
are noted to show the veteran said "yes" to a history of 
arthritis, rheumatism or bursitis and swollen or painful 
joints, and was noted to have arthritis in his hands, PIP 
joints.  He also reported a history of injury to his left eye 
at age 18 with some decreased vision.  The May 1995 report of 
medical history also noted the veteran to have lameness 
injury to the right ankle.  

Private medical records from the 1990's reflect treatment for 
symptoms including arthritis of multiple joints.  Records 
from 1995 included treatment for a chronic right ankle sprain 
that occurred in February 1995.  The X-rays associated with 
this showed slight swelling of the right ankle.  He continued 
to have treatment for the right ankle through June 1995.  
Among these records were records from May 1995 to June 1995 
which contained an opinion noting that a case of chronic 
ankle sprain like the veteran's can last 6-8 weeks.  

National Guard records from May 1995 included a follow up of 
a February 1995 physical noted that the veteran's serum lead 
was somewhat elevated and serum zinc was borderline normal.  
He was noted to be placed on profile for his right ankle in 
another Reserve record from May 1995.  

Records from January to May 1998 reflect treatment for what 
was assessed as gouty arthritis, with involvement in his 
feet, as well as cervical spine problems including herniated 
nucleus pulpous.  In May 1998 his primary care doctor said 
the veteran has gouty arthritis resistant to therapy.  He was 
on a variety of anti inflammatories and other medications to 
try to control his gouty arthritis.  He has some improvement 
but his primary care doctor was not satisfied with the course 
of his disease.  The doctor was referring him to a 
rheumatologist to see if anything could be added to his 
treatment.  In June 1998 he was seen by Dr. L. in 
rheumatology for complaints of "arthritis and questionable 
gout" with some episodes of pain and intermittent swelling 
in his hands for a number of years not appreciated but 
ignored.  

He also had some increased pain and swelling with mild 
inflammatory signs of the right great toe joint a number of 
months ago.  There were similar or lesser symptoms on the 
left and he has had some problems with recurrent neck pain, 
stiffness and left arm pain ascribed to the possible disc.  
He had no history of psoriasis nor systemic features.  
Physical examination showed limited back examination, 
diffusely tender to palpation over his hips bilaterally, 
findings suggestive of grade I synovial thickening and 
tenderness to palpation over multiple MP joints of the hands 
and synovitis about the right great toe MP joint.  He was 
diagnosed with polyarthralgias arthritis suspect possibly 
rheumatoid, doubt gout at this point.

In July 1998, D. G. Leonard, M.D. diagnosed the veteran with 
Reiter's disease with a component of seronegative 
spondylolarthropathy.  The doctor opined that "no doubt 
about the veteran's diagnosis as it fits the whole syndrome 
and is B27 negative like most Reiter's disease patients 
are."  The veteran was noted to have gotten allot of relief 
with a steroid injections perhaps 60 perhaps and did well on 
NSAIDS therapy and Ultram.  

A July 1998 letter from Dr. Leonard in rheumatology indicated 
that the veteran had been referred to him, is diagnosed with 
Reiter's disease with a component of seronegative 
spondyloarthropathy.  He did not have gout.  The rest of the 
letter discussed how the veteran was impaired from his 
military/civil service work situation due to his major 
arthritis problems.  A September 1998 letter from the same 
doctor said the veteran had been diagnosed with chronic 
rheumatic disease called Reiter's disease which is an 
inflammatory arthritis that affects the limb joints and the 
total spine.  Records from the rest of 1998 to 2001 reflect 
continued treatment for symptoms of Reiter's syndrome with no 
opinions regarding the etiology of this disease.  A March 
1999 statement from a doctor did report the veteran as having 
chronic neck pain and left C7 radiculopathy, left median 
neuropathy at the wrist, left ulnar neuropathy at the elbow 
and migraine headaches under good control.  The veteran was 
also with spondylitis and Reiter's disease.  The doctor 
opined that sit-ups may have aggravated the condition of neck 
pain and pushups may have aggravated the condition of left 
upper extremity pain and left median neuropathy.

Social Security records include duplicates of private and 
reserve medical records.  Among these records were records 
from February 1998, March 1998, June 1998, December 1998 and 
May 1999 which addressed the veteran's complaints for neck 
pain, with neurological consults revealing findings of 
cervical radiculopathy, left median and ulnar nerve 
neuropathy, as well as low back pain and neck pain.  

The veteran testified at a May 1999 RO hearing as to his 
belief that his Reiter's disease which he acknowledged was 
hereditary, was aggravated by physical activities he was 
required to do while in the National Guard.  He indicated 
that primarily his feet, knees, neck and back were affected 
by the syndrome and that problems with these were exacerbated 
by physical training exercises.  

The report of a March 2002 VA examination of the joints gave 
a history of service from 1961 to 1969 and then in the Guard 
from 1975 to 1998.  He stated that he had pain in his feet 
all of his life going back to high school.  He stated that 
this has been gout like pain.  He was referred to a doctor in 
1996 who made a diagnosis of ankylosing spondylitis and 
Reiter's syndrome.  He had arthritis, conjunctivitis and his 
eyes stayed red most of the time.  He gave no history of 
urethritis.  The treating doctor was noted to have done blood 
work and made the above diagnosis.  The veteran's main 
symptoms were in his feet and back although he had symptoms 
in his hands and feet also.  

Physical examination of the lumbar spine revealed pain at 85 
degrees flexion although he could flex to 95 degrees and his 
backward extension was limited to 20 degrees and lateral 
flexion and rotation in both directions were all 25 degrees.  
His knees showed no evidence of effusion, erythema or 
increased heat.  His knees range of motion was 0 to 140 
degrees bilaterally.  His hands had a little bony thickening 
but otherwise no significant findings.  The feet had 10 
degrees dorsiflexion and 45 plantar flexion bilaterally with 
no active synovitis.  

The diagnosis was Reiter's syndrome.  The examiner remarked 
that he reviewed the claims folder and that the veteran's 
current symptoms revealed he had arthritis on examination and 
on examination he had evidence of conjunctivitis with 
conjunctival effusion which would be consistent with Reiter's 
disease.  The exact date of onset was difficult to determine.  
He had never had urethritis that he was aware of and stated 
that his feet had bothered him since high school.  The 
examiner thought it was unlikely that this condition had its 
onset between June 1961 and August 1969.  It would be 
difficult to determine exactly when he had this onset.  It 
was first diagnosed in 1996 or 1997.  The diagnosis could 
extend as far back as high school.  It was not likely that if 
the Reiter's disease was present back at that time, that it 
underwent a worsening during a period of active duty.  
However a specific day as to onset of Reiter's disease was 
impossible to make as he had never had urethritis and the 
diagnosis was not made by a rheumatologist until 1996 or 
1997.  

The report of a March 2007 VA examination included review of 
the claims file.  He was noted to be on active duty from June 
1961 to August 1969 and subsequently was a member of the 
National Guard from 1975 to 1998.  The claims file confirmed 
that he was seen on a number of occasions during his National 
Guard career with pain in various joints diagnosed as 
tendonitis or arthritis of various types.  It was impossible 
to correlate any of the actual examinations with the periods 
of time he was on active duty which was noted to be outlined 
on page 3 of the remand from March 2006.  In 1998 he was 
referred to rheumatologist Dr. Leonard who diagnosed Reiter's 
syndrome.  The basis for this diagnosis was not clear.  There 
was no evidence of any mucataneous lesions.  The veteran had 
intermittent diarrhea and constipation since his gastrectomy 
in 1970 but the diarrhea was more consistent with dumping 
syndrome than the type associated with Reiter's syndrome.  He 
stated that in the 1960's while stationed in Germany he had a 
penile rash that was treated with antibiotic ointment but he 
did not seek medical attention.  It was not clear whether 
this was a mucataneous rash or otherwise.  He had some small 
patches of dermatitis on his forehead and low back diagnosed 
by a dermatologist as psoriasis and note present currently.  

Physical examination revealed his joints unremarkable on 
inspection.  The joints that he has had involvement which 
included the elbows, knees, ankles, fingers and toes.  The 
examination of the joints revealed a normal range of motion.  
He did have some discomfort with movement of all the 
mentioned joints.  There was no decrease in range of motion 
except of the ankles where dorsiflexion is limited to 5 
degrees less than normal.  He had pain in the elbows, knees, 
and ankles at the extremes of range of motion on extension 
and flexion but no loss of motion.  There was no effusion, 
head, redness or deformity.  Assuming the Reiter's diagnosis 
was correct, the veteran clearly had symptoms from at least 
the early 1990's and probably from the mid 1980's, it was 
unlikely that the Reiter's syndrome was adversely affected by 
his active duty service and the course was consistent with 
the usual course of Reiter's syndrome that would occur 
otherwise.  It was impossible to say without speculation 
whether he had Reiter's syndrome prior to the diagnosis in 
1998, although it was as likely as not that he did. 

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against service connection 
for Reiter's syndrome.  The opinions from the VA examiners in 
the March 2002 and the March 2007 VA examinations both 
concluded that it was less than likely that the Reiter's 
syndrome had its onset during the period of active service 
between June 1961 and August 1969.  The examiner from March 
2002 pointed out several symptoms of Reiter's syndrome, 
including the arthritis, as well as conjunctivitis which the 
veteran had during this examination.  The medical records did 
not show any evidence of arthritis during the active duty in 
the 1960's, although such problems are shown in later 
records, including during the period of his National Guard 
service.  Nor was a chronic conjunctivitis shown in the 
service medical records from the 1960's or the National Guard 
records.  None of the service or post-service medical records 
showed any urinary symptoms which the March 2002 examiner 
noted to be yet another sign of Reiter's.  Likewise 
dermatological findings described in the March 2007 VA 
examination and suggested as indicative of Reiter's' are not 
shown in the service medical records or elsewhere.  Thus the 
opinions of a Reiter's syndrome being manifested years after 
the period of active duty from 1961 to 1969 are supported by 
the evidence.  Although the Reiter's syndrome was described 
in some medical reports as a form of arthritis, such 
arthritis is also not manifested within a year of his August 
1969 discharge from service, thus service connection would 
not be warranted on a presumptive basis.  

Regarding the question of whether the Reiter's was incurred 
or aggravated during any period of active National 
Guard/Reserve duty, the examiner from March 2007 opined that 
the symptoms of Reiter's syndrome were likely manifested in 
the early 1990's or probably as early as the mid-1980's.  
This examiner further elaborated that the course of the 
disease was consistent with the usual progress of this 
disease and that it was not likely that any period of active 
duty aggravated this disease beyond natural progression.  
There is no medical evidence that contradicts such opinions 
regarding the onset and progression of the Reiter's syndrome, 
in which it is determined that the syndrome was not incurred 
or aggravated during any period of active duty including any 
ACDUTRA periods.  

Thus, the preponderance of the evidence shows that the 
veteran's Reiter's was not manifested in service, nor was it 
caused or aggravated beyond its natural course during any 
period of ACDUTRA.  The application of the reasonable doubt 
doctrine is, therefore, not warranted in this case.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Service connection for Reiter's syndrome is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


